Citation Nr: 0126073	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran's DD 214 indicates that he had active military 
service from October 1963 to December 1969, with 
approximately 2 years and 3 months of prior service, for a 
total of approximately eight years of active duty service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating determination 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The symptoms of the veteran's PTSD have produced 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

2.  The veteran's PTSD symptoms have not produced gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
a persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives or his own name.

3.  The veteran's service-connected disabilities include 
PTSD, evaluated as 70 percent disabling, and a corneal scar 
of the right eye, rated as noncompensable.  

4.  The veteran's service-connected disabilities preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decision, the 
SOC, and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  Moreover, in a November 
2000 letter, the RO informed the veteran of the need to 
inform them of the names and addresses of all the medical 
providers who had additional records referable to his 
treatment which had not already been obtained by the RO.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, this matter was remanded 
by the Board for further development in September 2000 and 
that development has been accomplished.  He has also been 
afforded several VA examinations during the course of his 
appeal.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.


PTSD

Service connection is currently in effect for PTSD, which has 
been assigned a 50 percent disability evaluation.  

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).   See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

The Board notes that service connection for PTSD was granted 
in a November 1987 rating determination, with a 30 percent 
disability evaluation being assigned at that time.  
Subsequent to the grant of service connection, the veteran 
has been hospitalized on numerous occasions for his PTSD.  
Following a March 1989 VA inpatient hospitalization stay for 
PTSD, the RO, in a July 1989 rating determination, increased 
the veteran's disability evaluation from 30 to 50 percent for 
his PTSD.  

The veteran has subsequently been hospitalized on numerous 
occasions for his PTSD, with a temporary total disability 
evaluation being assigned for his hospitalization stays as a 
result of his PTSD and a 50 percent disability evaluation 
being assigned following his period of hospitalization.  

In November 1997, the veteran requested a total disability 
evaluation based upon individual unemployability and a 
temporary total disability evaluation as a result of a period 
of hospitalization at the Tuskegee VA Medical Center (MC) 
from September 11, 1997, to October 15, 1997.  

A review of the hospitalization report demonstrates that the 
veteran reported having nightmares, flashbacks, intrusive 
thoughts, isolation, anger, guilt, nervousness, and 
depression.

At the time of admission, the veteran was noted to be nervous 
and depressed.  His affect was constricted.  He exhibited 
irritability and poor concentration.  His speech was relevant 
and coherent.  He admitted to auditory hallucinations about 
Vietnam.  There were no homicidal or suicidal ideations.  He 
expressed paranoid ideas with feelings of alienation and mood 
swings from depression to elation.  Orientation and memory 
were preserved and insight and judgment were intact.  

At the time of his discharge, the veteran was noted to have 
severe impairment in his social and industrial adaptability.  

In March 1998, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he had been married for seven years.  He 
indicated that he lived with his wife.  He noted that he had 
two adult children with his first wife, with whom he had no 
contact.  The veteran stated that he last worked in 1985 for 
a lumbar company.  He noted that he had worked for another 
lumbar company for 7 to 8 years prior to his last working in 
1985.  He indicated that he had worked off and on for this 
company because he could not be around people.  He stated 
that people made him nervous and that he just wanted to be by 
himself. 

The veteran complained that he had had problems with his life 
ever since returning from Vietnam.  He denied any current 
suicidal or homicidal ideations.  He did note two previous 
suicide attempts.  The veteran reported thinking a lot about 
Vietnam and having dreams about Vietnam three to four times 
per week.  He reported difficulty getting close to people and 
not being able to be around people.  He also noted having 
flashbacks of Vietnam.  He further indicated that he was 
having intense psychological distress on external cues 
associated with the military.  He stated that he made an 
effort to avoid thoughts, feelings, or conversations 
associated with Vietnam.  He indicated that he had marked 
feelings of detachment from others.  He was noted to have a 
restricted range of affect.  He reported having difficulty 
falling asleep and feeling scared at night and sometimes 
waking up fighting.  He stated that it had gotten so bad that 
his wife had gone to sleep in another bed.  He noted that he 
had difficulty concentrating and irritability.  He further 
indicated that he had hypervigilance and exaggerated startle 
response.  

Mental status examination revealed that the veteran was 
casually dressed and alert and oriented times four.  He 
showed good eye contact and had no abnormal mood activity.  
His mood was slightly anxious and his affect was congruent 
with his mood.  His speech was regular rate and rhythm and 
responsive to cues from the interview.  His thought processes 
were logical and coherent and the veteran showed no flight of 
ideas and no looseness of association.  He was able to focus, 
sustain, and shift attention.  His thought content was 
negative for auditory and visual hallucinations, except for 
the symptoms that were displayed within the confines of the 
PTSD examination.  There was no thought broadcasting, thought 
insertion, or thought control.  There was no evidence of 
delusional thinking, ideas of reference, obsessions, or 
compulsions.  Short and remote memory were slightly 
decreased.  Insight and judgment were fair.  A diagnosis of 
chronic delayed onset PTSD was rendered.  

The examiner noted that the veteran met the criteria for 
moderate to serious chronic delayed onset PTSD.  He reported 
that the veteran's GAF was 50 and that he was competent to 
handle his own affairs.  

Outpatient treatment records received from the Tuskegee VAMC 
demonstrate that the veteran was found to have severe 
industrial and social impairment at the time of a January 
1998 visit.  

In August 1998, numerous records were received from the 
Social Security Administration (SSA).  These records reveal 
that the veteran was found to be disabled as a result of a 
primary diagnosis of delayed post traumatic stress syndrome 
and a secondary diagnosis of alcohol abuse as of January 2, 
1987.  

In September 2000, the Board remanded this matter for further 
development, to include performing an additional VA 
psychiatric examination and obtaining additional treatment 
records.  

Treatment records received in conjunction with the Board 
remand demonstrate that the veteran was hospitalized in July 
1998 for PTSD.  He was admitted to the Tuskegee VAMC with the 
complaint that his "mind was not right".  The veteran 
admitted to hearing voices on admission.  He reported that 
after his nephew stole some of his money, he had thoughts of 
hurting him.  Mental status examination on admission revealed 
that the veteran was withdrawn and that he had poor eye 
contact.  His verbal production was decreased.  He admitted 
to auditory hallucinations and felt that voices were telling 
him to hurt others.  He was paranoid and stated that he felt 
that people were against him.  He was also depressed and 
anxious.  His affect was flat and he admitted to flashbacks 
and nightmares of Vietnam.  He also reported poor sleep 
habits.  His insight and judgement were fair and he was alert 
and oriented to time, place, and person.  His memory was 
intact for recent and remote events.  

Following treatment, the veteran was noted to be stable and 
his affect improved with decreased hallucinations.  He was 
found to be competent and could return to his prehospital 
activities upon discharge.  He was noted to be unemployed 
because of his chronic depression, his difficulty trusting 
others, and problems with anger control.  The cover page had 
a GAF of 60.

At the time of an October 1999 visit, the veteran reported 
that he needed to get his medicine and that he did not have 
an appetite worth anything.  He stated that other than that 
he was doing fine.  He was alert and oriented during the 
interview.  

At the time of a March 2000 visit, the veteran reported that 
he was "doing pretty good" and that he was still having 
hallucinations.  The veteran was appropriately attired.  He 
had good eye contact and his speech was clear and relevant.  
His judgement and insight were good.  His facial expression 
was sad at times.  He reported ongoing audio-visual 
hallucinations but denied suicidal/homicidal thoughts.  

In a June 2000 outpatient treatment record, it was noted that 
the veteran stated that he was doing "okay".  He denied any 
homicidal or suicidal thoughts.  He voiced no other concerns.  
The examiner found the veteran to be alert and oriented 
during the interview.  

At the time of a September 2000 outpatient visit, the veteran 
reported that he experienced flashbacks at times.  He 
indicated that he had no desire to harm himself or others.  

In December 2000, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, the 
veteran reported that he continued to have flashbacks of 
Vietnam, nightmares, and intrusive thoughts during the day.  
He indicated that his wife said he talked in his sleep.  He 
self isolated.  He noted that he had moved out to the country 
over three years ago.  He indicated that he did not like to 
be around many people.  He stated that he was chronically 
nervous and depressed.  He cried upon reflecting on his past.  
He stayed home on July 4th and Veterans Day.  He was 
hypervigilant and had exaggerated startle response.  He also 
had difficulty talking about his military experiences.  

Mental status examination revealed that the veteran was 
cooperative but quiet.  His mood was described as alright.  
His affect was constricted.  His thought process was coherent 
and his thought content was negative for any suicidal or 
homicidal ideations.  His higher cognitive functions appeared 
intact and his insight and judgment were adequate.  A 
diagnosis of chronic PTSD was rendered.  A GAF score of 50 
was assigned.  

In a March 2001 addendum, the examiner attempted to clarify 
the veteran's GAF score of 50.  He indicated that the veteran 
had moderate social and occupational impairments as follows:  
He had moderate difficulty interacting with family and 
friends.  His cognitive examination was adequate.  However, 
his affect was constricted.  The veteran was able to give 
coherent answers.  His problems seem to be when he was forced 
to be around groups of people.  He preferred to be by 
himself.  He indicated that the veteran would have difficulty 
obtaining substantial employment.  However, his PTSD symptoms 
did not preclude substantial gainful employment.  

The Board is of the opinion that the criteria for a 70 
percent disability evaluation for PTSD have been more closely 
approximated.  

At the time of his September 1997 VA hospitalization, the 
veteran was noted to be nervous and depressed and to exhibit 
irritability and poor concentration.  He also admitted to 
auditory hallucinations and to paranoid ideas.  During a 
January 1998 outpatient visit, the veteran was noted to have 
severe social and industrial impairment arising from his 
PTSD.  At the time of his March 1998 VA examination, the 
veteran reported not being able to be around people and 
having intense psychological distress on external cues 
associated with the military.  He also noted having marked 
feelings of detachment from others and difficulty 
concentrating.  On the August 1998 hospitalization discharge 
report, it was noted that the veteran was unemployed because 
of his chronic depression, difficulty trusting others, and 
problems with anger control.  The veteran also reported 
having intrusive thoughts, flashbacks, and nightmares of 
Vietnam at the time his December 2000 VA examination.  He 
reported self isolation and indicated that he was chronically 
nervous and depressed.  In his March 2001 addendum, the VA 
examiner indicated that the veteran's problems seemed to 
arise when he was forced to be around people and that he 
would have difficulty obtaining substantial employment.  

Moreover, the veteran had a GAF score of 50 reported at the 
time of his last VA examination.  As previously noted, scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

While the veteran has not been shown to have obsessional 
rituals which interfere with routine activities, intermittent 
illogical speech, spatial disorientation, or neglect of 
personal appearance or hygiene, he has, as noted above, been 
shown to have depression affecting his ability to function 
independently, impaired impulse control, difficulty in 
adapting to stressful situations, and an inability to 
establish and maintain effective relationships.  Thus, the 
criteria for a 70 percent disability evaluation have been 
more closely approximated.  

A 100 percent disability evaluation is not warranted as the 
veteran has not been shown to have gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives or his own name.  

The veteran has been shown to have hallucinations on more 
than several occasion, but they have not been reported on a 
consistent basis.  Moreover, while the veteran has reported 
two previous suicide attempts, he has not been found to 
recently be suicidal or a persistent danger to others.  


Total Disability Evaluation 

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself constitutes recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose, ibid.

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2000).

Service connection is currently in effect for PTSD, now 
assigned a 70 percent disability evaluation, and for 
residuals of a corneal ulcer scar of the right eye assigned a 
noncompensable disability evaluation.  

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disabilities, as well as all applicable regulations, the 
Board finds that the evidence does demonstrate that his 
service-connected disabilities are sufficient to render him 
unable to secure or follow a substantially gainful 
occupation.  

In Social Security records received in August 1998, it was 
noted that the veteran has been considered disabled for SSA 
purposes since January 1987 as a result of the primary 
diagnosis of PTSS and a secondary diagnosis of alcoholism.  
Furthermore, following a July 1998 period of hospitalization, 
the veteran was found to be unemployed because of chronic 
depression, anger control, and difficulty trusting others.  
He has also been found to have severe industrial impairment 
at the time of his October 1997 hospitalization discharge and 
at the time of a December 2000 outpatient visit.  In 
addition, the veteran's GAF score of 50 contemplates an 
inability to keep a job.  While the VA examiner, in his March 
2001 addendum, indicated that the veteran's PTSD symptoms did 
not preclude substantial gainful employment, he did indicate 
that the veteran would have difficulty obtaining substantial 
employment.  

Given the foregoing, the Board is of the opinion that the 
probative evidence is at least in equipoise for, if not in 
favor of, granting a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.

In reaching this determination, the Board is mindful of 
conflicts in the evidence.  The examiner of December 2000 
entered a GAF of 50.  However the examiner then stated that 
there was moderate impairment, followed by a statement that 
it would be difficult obtaining substantially gainful 
employment but that substantially gainful employment is not 
precluded.  It seems that a GAF of 50 is not compatible with 
the examiner's statement of moderate impairment and that 
moderate impairment seems inconsistent with difficulty 
obtaining employment.  The July to August 1998 report also 
contains a conflict.  In the body of the report, it was noted 
that he was unemployed because of depression, trust and 
anger.  However, the cover page of the report had a GAF of 60 
and noted that there was moderate impairment.  The GAF of 60 
seems inconsistent with the veteran being unemployed due to 
psychiatric reasons.  Further, the GAF of 60 representing 
moderate impairment is inconsistent with the later GAF of 50 
also reflecting moderate impairment.  

The clearest evidence reflects self isolation, unemployment 
for an extended length of time, a determination that the 
veteran would have difficulty obtaining substantially gainful 
employment, a GAF of 50 reflecting an inability to keep a job 
and a determination of an unemployment status due to the 
veteran's depression, anger control and difficulty trusting 
others.  The Board certainly admits that there is a conflict 
in the record and that not all the evidence is positive.  
However, the evidence, absent another remand, creates doubt 
and that doubt is resolved in favor of the veteran.


ORDER

A 70 percent disability evaluation for PTSD is granted, 
subject to the laws and regulations governing monetary 
benefits.  

A total rating for compensation based upon individual 
unemployability is granted, subject to the laws and 
regulations governing the payment of monetary awards.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

